Citation Nr: 0416770	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-01 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from October 1965 to October 1968, including 
service in the Republic of Vietnam.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision of June 2002 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
increased the evaluation for his service-connected bilateral 
hearing loss from noncompensably disabling to a 10 percent 
evaluation.  The claimant submitted a timely appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The record shows that in January 2003 the claimant requested 
a hearing before an RO Decision Review Officer.  That hearing 
had not been held when this case was forwarded to the Board, 
and the case must be remanded to the RO for the purpose of 
affording the claimant the requested hearing.

The case is Remanded to the RO for the following actions:

1.  The RO should schedule the claimant's 
requested hearing before an RO Decision 
Review Officer.

2.  Upon completion of the above-
specified actions, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
service-connected bilateral hearing loss, 
in light of the additional evidence 
obtained.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).
  
If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


